EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Harold Warren Burnam on 7/15/2022.

The application has been amended as follows: 
The following claims have been amended:

17.	(Currently Amended)
Amend claim 17 line 7-8 to recite “hot water is supplied to the dispensing group; the expresso coffee”

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
The present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose an espresso coffee machine and method having a group valve body comprising a group valve body first way connected to a duct which communicates with a portafilter, a group valve body second way, and a group valve body third way in fluid communication with a coffee boiler or through which hot water is supplied, a stem dispensing system comprising a steam valve body with a plurality of steam valve body ways, wherein a steam valve body first way is configured to supply steam to the dispensing group through the group valve body second way and through the duct which communicates with the portafilter to supply steam to the dispensing group to perform cleaning of at least a part of the dispensing group, a steam valve body second way connected to a discharge pipe, and a steam valve body third way in fluid communication with the steam boiler or suppling steam to the dispensing group, in combination with all other claim limitations set forth by the independent claims. 	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726